Citation Nr: 1614218	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  13-11 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an effective date earlier than January 17, 2013 for the grant of service connection for emphysema.

2.  Entitlement to service connection for a prostate condition, to include as due to  herbicide exposure.

3.  Entitlement to service connection for an immune system condition, to include as due to herbicide exposure.

4. Entitlement to service connection for a circulatory system condition, to include as due to herbicide exposure.

5.  Entitlement to service connection for a skin condition, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967 and from July 1968 to March 1971.  He died in December 2014.  The appellant is the Veteran's widow.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran passed away after perfecting the instant appeal, but prior to the    Board making a decision on the merits of the claims.  In January 2015, the Board dismissed the appeal, noting that such dismissal did not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  In February 2015, the appellant filed a Form 21-0847 requesting substitution.  The record reflects the appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death, pursuant to 38 U.S.C.A. § 5121A.  See Veterans' Benefits Improvements Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).

In November 2015, the appellant testified at a Video Conference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing is of record.

The issues of entitlement to service connection for a prostate condition, an immune system condition, a circulatory system condition and a skin condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Although the Veteran's claim for entitlement to service connection for a lung condition was received February 10, 2011, entitlement to service connection did not arise until the Veteran was a diagnosis with a lung disability on January 17, 2013.


CONCLUSION OF LAW

The requirements to establish entitlement to an effective date earlier than January 17, 2013 for the grant of service connection for emphysema have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.400 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

VA is required to notify the Veteran of what information or evidence is necessary   to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).  In this case, however, the appellate claim originates with a disagreement with the effective    date following the establishment of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date     have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21      Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

II.  Entitlement to an Earlier Effective Date

Congress and VA have established the laws and regulations governing the assignment of effective dates, which clearly set forth the provisions for when an effective date for the grant of service connection may be.  The Board is bound by these laws and regulations.  See 38 C.F.R. § 19.5.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A.     § 5110 and 38 C.F.R. § 3.400.  The effective date of an award of service connection  is based upon a variety of factors, including date of claim, date entitlement is shown, and finality of prior decisions.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").  

In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application therefor. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date   of an award of disability compensation shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R.      § 3.400. 

Here, the Veteran filed a claim for entitlement to service connection for a lung condition that was received by VA on February 10, 2011.  The claim was denied   in March 2012 based on the lack of a current diagnosis of a lung condition.  A     VA treatment record dated January 17, 2013 indicated a diagnosis of COPD which    was ultimately determined to be emphysema.  In an October 2013 statement of the case, the RO granted service connection for emphysema based on a VA examiner's opinion that it is more likely than not that the Veteran's complaints of shortness of breath in service were early symptoms of emphysema.  Interestingly, that opinion was based, in part, on the lack of a smoking history in the Veteran.  

Treatment records prior to the January 17, 2013 VA treatment note do not show a diagnosis of a lung condition.  In this regard, his chest was noted to be clear to auscultation in July 2008 when being seen for possible appendicitis.  He did not have shortness of breath, dyspnea on exertion or hemoptysis, although a cough was noted.  X-ray showed hilar contours and pulmonary vasculature within normal limits.  Lungs were hyperexpanded and clear with no pleural effusion.  It was noted the Veteran had a one pack per day for 50 years smoking habit.  At discharge from the July 2008 hospitalization, the Veteran was advised to quit smoking.  

While the January 2013 treatment note reflects the Veteran reporting a history       of COPD times 40 years and pneumonia twice, he also reported at that time that     he never smoked in the past.  Such statement is clearly contradicted by records   from 2008, noting a 50 year smoking history and the Veteran reporting only a past respiratory history of pneumonia 15 years prior.  The Board finds the reports made by the Veteran to treatment providers during the course of his claim for benefits are significantly less persuasive and reliable than the reports to treatment providers in 2008.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

The Board recognizes the appellant's testimony at her hearing before the Board  that the Veteran was diagnosed with a lung condition at Littleton Hospital in 1999; however, those records had been destroyed and are not available.  The Board notes that such date corresponds with a report in treatment records of the Veteran being hospitalized for pneumonia in 1999.  Regardless, the file contains VA treatment records from 2008 that do not contain a diagnosis or findings of a lung condition.  When seen in 2013, it was noted that the Veteran reported not having seen a physician for the past two years.  Thus, the first evidence of a diagnosis of COPD/emphysema was the January 17, 2013 visit.  

As such, prior to January 17, 2013, all the criteria necessary to establish service connection had not been met.  To the extent the Veteran had symptoms of a lung condition prior to that time, symptoms alone, without a diagnosed disability, are  not sufficient to support service connection.  See generally, Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (Pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.), dismissed in part and vacated in part   on other grounds, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

VA regulations are clear that the effective date for service connection cannot be earlier than the date entitlement to service connection is shown.  Here, entitlement to service connection did not arise until the lung disability was first diagnosed.  Records prior to January 17, 2013 do not indicate such diagnosis; therefore, the preponderance of the competent and credible evidence is against an effective date prior to January 17, 2013, and the appeal is denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.     Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An effective date earlier than January 17, 2013, for a grant of service connection for emphysema is denied.

REMAND

The Board finds that additional development is necessary prior to appellate review of the other claims on appeal.  

Prior to his death in 2014, the Veteran filed claims for service connection for a prostate condition, an immune system condition, a circulatory system condition and a skin condition due to Agent Orange exposure in service.  The Veteran served in Vietnam while on active duty and thus, exposure to Agent Orange is conceded.

In March 2012, service connection was denied because the record did not contain current diagnoses of a prostate condition, immune system condition, a circulatory condition or a skin condition, such as chloracne, that could be presumptively linked to exposure to Agent Orange.

Currently, the record contains evidence of an enlarged prostate, although no diagnosis other than enlarged prostate was rendered prior to the Veteran's death.

Regarding his immune system, statements from the Veteran indicated his belief that his immune system was poor and caused recurrent skin rashes, fatigue, fever and loss of appetite.  In February 2012, the Veteran's wife submitted a statement indicating she had been married to the Veteran for 27 years and that after he came back from Vietnam, his immunity to sickness was very low.  In a March 2013 statement, the Veteran's brother indicated the Veteran's immune system had not been good since returning from Vietnam and that he had gotten pneumonia several times during the intervening years.  Service treatment records (STRs) do not indicate issues with the Veteran's immune system.

Regarding his circulatory system, medical records indicate the Veteran's reports that his hands and toes would turn purple in the cold and he had experienced muscle cramps/spasms in his legs for years.  The STRs contain no evidence of muscle cramps or cold exposure complaints or findings.  

Regarding the skin condition, based on evidence in the STRs that the Veteran was diagnosed with recurrent herpes progenitalis and chancroid, shaft of the penis, the Veteran was schedule for a VA skin examination in October 2013.  The Veteran reported that since his return from Vietnam, he experienced episodic recurrent rashes on his dorsal hands, upper chest and neck.  He stated that the rashes would appear every several weeks, last 2-7 days, and spontaneously resolve.  The Veteran did not have a rash on the date of the examination.  The VA examiner found that the recurrent skin rashes, identified as tinea corporus or folliculitis, were not related to the skin condition he was diagnosed with in service.  Upon review of the claim, the RO continued a denial as the evidence did not support a finding that the Veteran's rashes were related to his in-service skin condition and the record did not contain a diagnosis of chloracne which would allow the grant of the claim based on the Agent Orange presumptive service connection regulations.  

In November 2015, the appellant testified at a hearing before the Board.  She stated the Veteran sought private treatment for his conditions at several hospitals in 2014, to include St. Anthony's and Craig Hospital.  She indicated that diagnoses of a prostate condition, immune system condition, circulatory condition or skin condition might appear in those records.  Additionally, the death certificate reveals the Veteran was an inpatient at Swedish Medical Center.  Notably, these private records do not appear in the claims file.  Accordingly, such records should be requested on remand. 

The Board also finds that an additional VA examination is needed prior to adjudication of the Veteran's claim for service connection for a skin condition. Under the law as it now stands, a presumption of service connection based on the Veteran's exposure to Agent Orange cannot be granted.  However, in addition to  the presumptive regulations, a Veteran may establish service connection based      on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to provide a completed release form for St. Anthony's Hospital, Craig Hospital and Swedish Medical Center so that records from these facilities can be requested.  After securing any necessary releases, the AOJ should request the records and associate any records received with the claims file.  In addition, obtain VA treatment records dating since August 2014.  If any requested records are unavailable, then the file should   be annotated as such and the appellant should be so notified.

2.  After the above development is completed to       the extent possible, send the claims file to a VA dermatologist to obtain an opinion as to whether a  skin condition, as demonstrated in the VA treatment records, is related to service.  Following review of the claims file, to include the photographs of the skin rash submitted in November 2015, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any identified skin conditions arose in service or are etiologically related to the Veteran's active service, to include herbicide exposure in Vietnam or the herpes diagnosed in service.  While the examiner is free to cite to studies by the National Institute of Health or any medical treatises in rendering the opinion, the examiner's rationale cannot rely solely on the fact that VA has not included skin rashes other than chloracne in the list of presumptive conditions.

A rationale for all opinions expressed should be set forth in the examination report.

3. After the above has been completed to the extent possible, the claims should again be reviewed.  If the benefits sought on appeal remain denied, then the appellant and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should  then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


